

115 HCON 117 IH: Recognizing the significance of Equal Pay Day to illustrate the disparity between wages paid to men and women.
U.S. House of Representatives
2018-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. CON. RES. 117IN THE HOUSE OF REPRESENTATIVESApril 10, 2018Ms. Frankel of Florida (for herself, Ms. DeLauro, Ms. Norton, Ms. Bass, Mr. Pocan, Mr. Ryan of Ohio, Mrs. Davis of California, Mr. Lowenthal, Mrs. Carolyn B. Maloney of New York, Ms. Brownley of California, Ms. Tsongas, Mr. Norcross, Ms. Barragán, Ms. DelBene, Mr. Carbajal, Ms. Velázquez, Mr. Serrano, Mr. Kilmer, Ms. Bordallo, Mrs. Lawrence, Ms. McCollum, Ms. Wasserman Schultz, Mrs. Napolitano, Mrs. Dingell, Ms. Jayapal, Ms. Castor of Florida, Mr. Grijalva, Ms. Clarke of New York, Ms. Shea-Porter, Mr. Beyer, Ms. Pingree, Mr. Brendan F. Boyle of Pennsylvania, Ms. Speier, Mr. Krishnamoorthi, Mrs. Watson Coleman, Mr. Sean Patrick Maloney of New York, Ms. Wilson of Florida, Ms. Titus, Ms. Lee, Ms. DeGette, Mr. Lawson of Florida, Mr. Langevin, Mrs. Beatty, Mr. Smith of Washington, Ms. Bonamici, Mr. Takano, Mr. Pallone, Mr. O'Rourke, Ms. Meng, Mr. Vargas, Ms. Kuster of New Hampshire, Ms. Fudge, Mr. Raskin, Mr. Nadler, Mr. McNerney, Mr. Espaillat, Mr. Johnson of Georgia, Mr. Delaney, Mrs. Bustos, Mr. Huffman, Mr. Brady of Pennsylvania, Mr. Castro of Texas, Mr. Swalwell of California, Ms. Rosen, Mr. Cicilline, Ms. Gabbard, Mr. Evans, and Ms. Schakowsky) submitted the following concurrent resolution; which was referred to the Committee on Oversight and Government ReformCONCURRENT RESOLUTIONRecognizing the significance of Equal Pay Day to illustrate the disparity between wages paid to men
			 and women.
	
 Whereas section 6(d) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(d)(1)) prohibits discrimination in compensation for equal work on the basis of sex;
 Whereas title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.) prohibits discrimination in compensation because of race, color, religion, national origin, or sex;
 Whereas over five decades after the passage of the Equal Pay Act of 1963 (29 U.S.C. 206 note), Census Bureau data show that women working full-time, year-round are paid 80 cents for every dollar paid to men, while Asian-American women working full-time, year-round are paid 87 cents, White, non-Hispanic women working full-time, year-round are paid 79 cents, African-American women working full-time, year-round are paid 63 cents, Native Hawaiian and Pacific Islander women working full-time, year-round are paid 59 cents, American Indian and Alaska Native women working full-time, year-round are paid 57 cents, and Hispanic women working full-time, year-round are paid 54 cents compared to White, non-Hispanic men;
 Whereas if current trends continue, on average, women will have to wait 41 years for equal pay, while African-American women will wait 106 years, and Hispanic women will wait 215 years;
 Whereas the disparity in median annual earnings for women and men working full-time, year-round is nearly $10,100, which can add up to more than $400,000 over a career;
 Whereas the wage gap collectively costs women employed full-time in the United States more than $840,000,000,000 in annual lost wages, meaning families have less money to spend on goods and services that help drive economic growth;
 Whereas the wage gap impacts women’s ability to save for retirement and women’s total Social Security and pension benefits, and older women are more likely than men to live in poverty;
 Whereas sex discrimination in education, hiring, and promotion has played a role in maintaining a workforce segregated by sex;
 Whereas sex-based wage differentials— (1)depress employee wages and living standards necessary for their health and well-being;
 (2)reduce family incomes and contribute to the higher poverty rates among women and their families; and
 (3)prevent the effective and maximum utilization of available labor resources; Whereas a wage gap exists in nearly every occupational field but opening traditionally male jobs to women and reducing occupational segregation by sex increases earnings for women;
 Whereas as much as 38 percent of the wage gap is unexplained by observable factors such as variation in educational attainment, industry and occupation, and may reflect discrimination;
 Whereas two-thirds of private sector workers report that employers either prohibit or discourage them from discussing their pay, which can keep the existence of pay discrimination hidden and prevent remedying that discrimination;
 Whereas nearly two-thirds of workers paid the minimum wage or less are women and the concentration of women in low-wage jobs is a significant contributor to the wage gap;
 Whereas the lack of family-friendly policies, such as access to affordable, quality childcare, paid family and medical leave, and fair and predictable work schedules, forces many caregivers to choose between providing for their families financially and ensuring their loved ones receive quality care, and contributes to the wage gap;
 Whereas women hold two-thirds of outstanding student loan debt, totaling over $800,000,000,000, and are less likely to be able to pay off their student loan debt promptly due to wage disparities;
 Whereas equal pay strengthens the economic security of families and enhances retirement savings; Whereas when women are paid fairly, families are stronger, businesses prosper, and American values and the economy are strengthened;
 Whereas if women in the United States received equal pay with comparable men, poverty for working women in 2016 would be reduced by half and the economy would have added $512,000,000,000;
 Whereas, April 10, 2018, is Equal Pay Day, marking the day that symbolizes how far into 2018 women must work to make what men were paid in 2017 alone; and
 Whereas numerous national organizations have designated Tuesday, April 10, 2018, as Equal Pay Day to represent the additional time that women must work to compensate for the average 20 percent lower wages paid to women last year: Now, therefore, be it
	
 That the Congress recognizes the significance of Equal Pay Day to illustrate the disparity between wages paid to men and women, and its impact on women, families, and the Nation.
		